Citation Nr: 1740296	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-06 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected chronic lumbar strain prior to January 16, 2014. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1991 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Sioux Falls, South Dakota Regional Office (RO) of the Department of Veterans Affairs (VA).

The February 2010 rating decision granted service connection for chronic lumbar strain and granted a 20 percent disability rating, effective December 15, 2009.  A March 2015 rating decision assigned a 40 percent rating for chronic lumbar strain, effective January 16, 2014.  

In October 2016, the Board denied the Veteran's claim for entitlement to an initial evaluation in excess of 20 percent for his service-connected chronic lumbar strain prior to January 16, 2014, and an initial evaluation in excess of 40 percent for the same disability from January 16, 2014, forward.  

The Veteran appealed the October 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court/CAVC) and a subsequent July 2017 Court Order granted a Joint Motion for Remand (JMR) that vacated the portion of the Board's October 2016 decision that denied entitlement to an initial evaluation in excess of 20 percent for service-connected chronic lumbar strain prior to January 16, 2014.  The Veteran did not appeal the part of the Board's decision that denied an initial evaluation in excess of 40 percent for the same disability from January 16, 2014, forward. 

Review of the record also reflects that the Veteran has recently filed a notice of disagreement (NOD) as to a September 2016 rating decision that denied service connection for a bilateral knee disability.  The RO has since acknowledged the NOD.  When the RO completes development of that claim, a statement of the case (SOC) will be forthcoming.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A remand is necessary to comply with the terms of the July 2017 JMR and Court Order. 

The JMR reflects that the Board erred in its October 2016 decision when it relied upon a January 2010 VA examination because it did not comport with the Court's interpretation of 38 C.F.R. § 4.59, as described in its holding in Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  Although the January 2010 VA examiner provided active range of motion testing, there is no indication whether this testing was for both weight-bearing and non-weight bearing motion, or whether the Veteran was also provided passive range of motion testing; nor does the examination report contain a statement regarding whether such testing could not be performed or was otherwise inadequate per Correia.  The JMR also determined that the January 2010 VA examination is inadequate because the examiner did not explain why an opinion on additional limitation of motion during flare-ups would be speculative.  In this regard, the examiner concluded that "[i]t would be speculation to estimate loss of motion during flare-ups."  Notably, in Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the Court held that, in cases involving a speculative medical opinion, it must be clear on the record that the examiner's inability to opine on medical matters was arrived at after due diligence in seeking relevant information that may have bearing on the requested opinion.  Here, although the 2010 examiner obtained a detailed history of the Veteran's functioning during flare-ups, she did not explain why any opinion regarding loss of motion during flare-ups would be speculative or whether further testing or additional information might help.

For these reasons, an addendum will be obtained and the Veteran will be scheduled for an additional VA examination of the spine. 


Accordingly, the case is REMANDED for the following action:

1.  As directed by the Court, return the claims file, including a copy of this remand, to the January 2010 VA examiner for an addendum opinion.  If the requested examiner is unavailable, the opinion should be rendered by another appropriate medical professional.

	The examiner is asked to review the claims file, 	including the January 2010 VA examination report, 	and then respond to the following: 

Explain why it was not possible to determine what, if any, additional limitation of motion existed during flare-ups.  Indicate whether further testing or additional information might help to explain this conclusion.

The examiner should provide a complete rationale for the opinion, and cite to specific evidence of the record, as necessary.  

2.  In addition to the above-development request, schedule the Veteran for an examination with an appropriate VA examiner to determine the nature and severity of the Veteran's lumbar spine disability.

	The examiner is particularly asked to: 

(a) Indicate all signs and symptoms of the service connected lumbar spine disability;

(b) Test the Veteran's range of motion in active motion, passive motion, weight-bearing, and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is the case; and 

A complete rationale should be provided for any rendered opinions.

3.  After completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

